—Appeal from order, Family Court, New York County (Leah Marks, J.), entered on or about September 6, 1996, unanimously dismissed as academic, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Servs., 131 AD2d 306). We *237have reviewed this record and agree with appellant’s assigned counsel that the appeal is subject to dismissal because the order extending the children’s placement in foster care has expired and that there are no non-frivolous points which could be raised on this appeal. Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.